Citation Nr: 0311238	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT


1.  The veteran's psychiatric disability to include PTSD 
clearly and unmistakably preexisted his entry into active 
duty.

2.  The veteran has a diagnosis of PTSD; the examiner has 
related the veteran's PTSD to an in-service personal assault 
during service, which exacerbated his symptoms.

3.  The record shows that the veteran submitted competent lay 
or medical evidence to support his assertions of personal 
assault while on active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
psychiatric disability and PTSD were aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.306, 3.307, 3.309 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records from June 1972 to February 1973 are 
negative for any indication that would show a sexual assault 
had occurred to the veteran.  The veteran was discharged due 
to unsuitability.  A memorandum dated November 1972 diagnosed 
inadequate personality and notes that successful treatment of 
a person with this character disorder was fraught with 
failure and recommended discharge if maintenance of the 
individual became too great a burden on the Navy.  
Administrative remarks show that the veteran underwent 
nonjudicial punishment on at least two occasions for being 
absent without leave and there was a document indicating that 
the veteran was seeing a psychiatrist about once a week for 
about 6 to 8 months because of "family, drinking, and social 
problems" before being released from doctors care.  No 
specific dates were provided.  

A report from N.P., Ph.D. dated in 1973 indicated that the 
veteran had been evaluated and treated in numerous settings 
throughout Topeka since 1963.  It was noted that the 
veteran's difficulties began in kindergarten during which 
time he was described as restless, talkative, and nervous.  
He had been diagnosed previously at a guidance clinic as 
being mildly brain damaged.  He was seen at the Menninger 
Foundation in 1963 when he was nine years of age and was 
diagnosed as suffering from mild diffuse encephalopathy from 
birth.  At that age he had an intension tremor of his hands, 
a fine body tremor, and displayed impairment of all 
coordination tests moderately.  There was a driven and 
anxious quality to his mood and he was described as 
emotionally labile.  On psychological tests given in 1963 
there were seen to be multiple signs consistent with brain 
damage, including difficulty with visual motor coordination.  
It was noted that the veteran's mother and father were not 
able to accept his limitations well.  It was recommended that 
the veteran be seen in treatment, that his parents be seen in 
casework and that the veteran receive tranquilizing 
medication and academic tutoring.

Subsequently, he was seen in play therapy for a total of 76 
hours between October and July 1965.  These were focused on 
helping him cope with his neurological handicap, to gain 
confidence, and to better handle his impulses and accept his 
limitations.

When the veteran was in the 10th grade, he was referred for a 
psychological evaluation within the schools because of 
persistent difficulties.  On the Wechsler Adult Intelligence 
Scale, he earned a Verbal IQ of 90, Performance IQ of 87, and 
Full Scale IQ of 87.  It was noted that he was by this time 
four or five years behind in reading skills.  It was 
recommended that the veteran have another psychiatric 
evaluation to see if treatment should be reinitiated and his 
name was placed on a waiting list for hospital day school.

The veteran attended Capitol View Day School at Topeka State 
Hospital for the spring semester of 1971.  Here he had both 
academic and behavioral difficulties, being considered unruly 
and needful of tight control.  In the spring of 1971, his 
parents were also involved in four or five hours of group 
intake sessions, but did not follow through with further 
recommendations for group work.  Individual therapy for the 
veteran was initiated at that time through Family Service and 
Guidance, however, and he was seen there between July 1971 
and February 1972.  During this interval, in October of 1971, 
his parents withdrew the veteran from school because of 
continued problems in that setting as well as problems with 
the court and the veteran running away from them.

It was noted that the veteran was pleasant and cooperative in 
his approach to the testing situation but as in the past was 
overtly nervous and displayed shaking and facial tics.  The 
veteran indicated that following his withdrawal from school, 
he entered the Navy, but lasted there only a few months.  It 
was noted that he worked the past summer with his uncle in 
surveying, but was not employed at the present and was rather 
vague about whether he was looking for work.  Prior to his 
few months in the Navy, the veteran indicated that he used 
uppers and speed.  Presently, he reported using marijuana 
almost nightly, and frequently took a combination of 
"downers and booze" to calm his nerves.  

The examiner summarized that because of the chronic nature of 
the veteran's difficulties and the early diagnosis of 
neurological impairment, this was probably primary in the 
etiology of his difficulties.  Some of his acting out 
behavior could easily be related to organic factors as well, 
and medical control of this acting out might be considered. 

At this point, the veteran's problems have become more 
complex because of the long-standing failures and disrupted 
relationships that resulted from his school failures.  The 
prognosis for treatment seemed guarded at best.  The number 
of professional contacts made by these parents reflects their 
desperation and perhaps a lack of follow through.  The 
veteran's anxiety would no doubt increase if he were placed 
in any more structured situation including vocational 
training or a permanent job.  The main defense was that of 
running away and it would be difficult to hold him in a 
therapeutic situation or to establish a relationship that the 
veteran would trust.

At a June 1973 VA examination, the veteran reported being 
discharged from the service due to his nerves.  The veteran 
was examined due to suspected diabetes, but the examiner did 
note that the veteran appeared somewhat anxious, often 
distant individual; however, gross neurological examination 
was within normal limits.

A VA hospital admission record dated May to July 1974 
indicates that the veteran was admitted under court order.  
The veteran's parents reported that he had been having 
difficulty with his parents and with other authorities since 
he was in junior high school.  The veteran was diagnosed with 
anxiety neurosis.  It was decided that the veteran be given a 
regular discharge and that the court order be dropped.

VA hospital admission records indicate that the veteran was 
seen again from July to October 1987, January to April 1988, 
May 1996, and July to October 1999.  The veteran was given 
diagnoses of schizophrenia in partial remission; history of 
mixed substance abuse episodic; encephalopathy secondary to 
birthing anoxia; dysthymic disorder; and bipolar disorder.

Psychiatric assessment from Parkview Hospital dated March 
1996 indicated that the veteran was readmitted on a voluntary 
basis because of increasing depression, suicidal thoughts, 
relapse to substance abuse, and noncompliance with outpatient 
treatment.  The veteran indicated that he stopped taking his 
lithium, thinking that he could manage without it.  He had 
gone back to drinking alcohol and using marijuana regularly.  
He had some blackout spells and had also been arguing a lot 
when under the influence of alcohol.  The Axis I diagnoses 
were bipolar affective disorder, mixed phase; alcohol abuse; 
marijuana abuse.  

VA outpatient treatment records dated May 1996 to February 
1998 showed treatment for bipolar disorder, PTSD, substance 
abuse, and personality disorder.  It was noted that PTSD was 
related to childhood experiences.

A statement from T.M., Ph.D. dated August 1996 with attached 
summary of treatment discussed the veteran's history of 
psychological treatment.  This document indicates that the 
veteran reported sexual advances by an officer while in 
service which exacerbated his preexisting mental disability.  
The examiner noted that this was an emotionally loaded and 
disruptive memory and he did not think the veteran was 
prepared to reveal it in detail.  He noted that it was 
reasonable to conclude that the harassment added to the 
veteran's problems in trusting and relating to authority 
figures.  

A special outpatient report dated May 1997 from a VA staff 
psychiatrist indicated that the veteran had been an 
outpatient at the Colmery-O'Neil VA Medical Center for many 
years.  During this period of time, he had required 
hospitalizations for brief psychotic reactions mostly 
secondary to his either drinking or taking some substance.  
It was noted that more recently he had been having 
difficulties in functioning.  He did things that his family 
described as odd and these behaviors remind them of how he 
was ten years ago.  The physician indicated that the 
veteran's continued cannabis use was detrimental to his 
further progress and needed to be stopped.  The only way he 
knew to do this was to have the veteran's competency for 
funds removed.  He was not grossly psychotic, but his bizarre 
behavior did put him in the realm of being quite eccentric to 
looking psychotic.

VA treatment records dated January 1997 to August 2002 show 
hospital admission report completed in February 2001 in which 
the veteran reported a history of sexual abuse "from the guy 
down the street".

At his July 2002 VA examination, the veteran reported that he 
had not had any psychiatric symptoms lately and he related 
this to taking his medications daily.  The veteran indicated 
that he had slowed down on his alcohol use and had minimal 
use of marijuana.  The veteran indicated that he found his 
current medications to be helping and also found individual 
therapy helpful especially for symptoms of PTSD.  The veteran 
reported that a teacher at a local Catholic school sexually 
abused him.  The veteran indicated that this teacher fondled 
him and performed oral sex on him approximately six times.  
The veteran indicated that he was 11 or 12 at the time.  He 
also reported being abused at age 12 or 13 by a neighbor who 
fondled him.  The veteran indicated that he did not report 
this.  When he was in the Navy, the veteran indicated that he 
was at an off base party he was drinking alcohol and woke up 
in bed with an older man (approximately 30 years old).  The 
veteran did not report this incident indicating that he felt 
a lot of shame and guilt.  He believed he was raped but did 
not remember any physical evidence of this.  The veteran also 
reported being forced into sex when serving on ship.  He 
indicated that he was forced to perform oral sex on someone 
in the military.  He indicated that he was fearful in the 
military all the time and was particularly fearful during the 
episodes of sexual abuse.  He reported recurrent intrusive 
distressing recollections of the abuse.  He had feelings of 
detachment and estrangement from others and restricted range 
of affect.  The veteran indicated that he made efforts to 
avoid activities that reminded him of the abuse, including 
being approached by men who were unknown to him.  He had 
irritability and temper outbursts, difficulty concentrating, 
and hypervigilence.

The examiner noted that as an adult the veteran apparently 
suffered from 1) PTSD, chronic; 2) bipolar disorder with 
psychosis; 3) alcohol dependence; 4) cannabis dependence; 5) 
attention deficit hyperactivity disorder combined type; 6) 
reading disorder; 7) enuresis, nocturnal only; 8) cognitive 
disorder, not otherwise specified.  The examiner indicated 
that the veteran was clearly sexually abused prior to the 
military, however the veteran appeared to have had 
exacerbations of symptoms related to further sexual trauma in 
the military.  It was noted that the veteran did not appear 
to suffer from PTSD until after he was sexually abused in the 
military.  However, the examiner indicated, that this veteran 
would have been quite psychiatrically ill with or without the 
experiences in the Navy.  However, the veteran's current 
focus of treatment with his individual therapist was the 
military sexual trauma.  

In an addendum to the July 2002 VA examination, the examiner 
indicated that he would guess that the PTSD contributed at 
least 50 percent to the veteran's current disability as this 
is now the current focus of treatment.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
report from N.P., Ph.D. dated in 1973; VA examinations dated 
June 1973 and July 2002 with July 2002 addendum; VA hospital 
admission records dated May to July 1974, July to October 
1987, January to April 1988, May 1996, and July to October 
1999; psychiatric assessment from Parkview Hospital dated 
March 1996;VA outpatient treatment records dated May 1996 to 
February 1998 and from January 1997 to August 2002; statement 
from T.M., Ph.D. dated August 1996; special outpatient report 
dated May 1997 from a VA staff psychiatrist.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

A letter dated October 2002 was sent to the veteran from the 
RO informing the veteran of M-21-1, Part III concerning his 
claim for PTSD based on a personal assault in service.

In January 2003 supplemental statement of the case informed 
the veteran of the VCAA.  In accordance with the requirements 
of the VCAA, the supplemental statement of the case informed 
the appellant what evidence and information VA would be 
obtaining.  It explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The issue before the Board involves a claim of entitlement to 
service connection for a psychiatric disability to include 
PTSD based upon in-service personal assault.  It is neither 
contended nor established that the veteran served in combat 
or was a prisoner of war, and the law and regulations 
applicable to those serving in combat against the enemy or 
former prisoners of war are inapplicable to this claim.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a).  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence. 38 C.F.R. § 3.304(f); Fossie v. West, 12 
Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects, infirmities, or disorders 
noted when examined and accepted for service, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that a disease existed prior to service.  38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304(b).

If a disease or injury is shown to have existed prior to 
service, such disease or injury will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such active 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a claimant is a 
veteran of wartime service or peacetime service after 
December 31, 1946 (the instant veteran has both), clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the aforementioned presumption of aggravation, but only 
where first, "the pre-service disability underwent an 
increase in severity during service."  See 38 C.F.R. § 3.306 
(b).  This includes medical facts and principles, which may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Id.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service.  38 C.F.R.§ 3.306 (b).  
Moreover, "temporary or intermittent flare-ups during service 
of a pre-existing disease or injury are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).

At the time VA Adjudication Manual M-21 [hereinafter Manual 
M-21] provided that "alternative sources" may provide 
credible evidence of a noncombat stressor in PTSD claims 
based upon personal assault.  Manual M-21, Part III 5.14c. 
provides guidance on the types of evidence that may serve as 
"credible supporting evidence" for establishing PTSD, which 
was allegedly precipitated by a personal assault during 
active service.  See Manual M-21, Part III 5.14c.

Effective March 7, 2002, Title 38 CFR 3.304(f) (relating to 
direct service connection for PTSD) was amended with regard 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims for service connection of PTSD resulting from 
personal assault.  The amendment, 38 C.F.R. § 3.304(f)(3), 
provides, in pertinent part, that [i]f a post-traumatic 
stress disorder claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 67 Fed. Reg. 10330-32 
(March 7, 2002) (codified at 38 C.F.R. § 3.304(f)(3) (2002)).

When a change occurs in an applicable statue or regulation 
after a claim has been filed but before a decision has been 
rendered, the Court has held that VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
such cases, a determination must be made by the Board as to 
whether a particular amended regulation is more favorable 
than the previously existing regulation.  Further, if the 
amended regulation is found to be more favorable than the 
prior regulation, an additional determination is required by 
the Board as to whether or not an appellant will be 
prejudiced by the Board's action in applying the amended 
regulation in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOGCPREC 16-92.

In this particular case, the Board finds that the amended 
adjudication regulation pertaining to service-connection for 
PTSD based upon personal assault is more favorable to the 
claimant, and has chosen to utilize the amended adjudication 
regulation criteria.  As noted in the Evidence section, 
above, the veteran was notified of this revised regulation in 
the Board's October 2002 letter to the veteran concerning M-
21, Part III.  As the veteran has been provided with notice 
of all amendments to the pertinent regulations, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to her.  See Karnas, 1 
Vet. App. at 311; Bernard v Brown, 4 Vet. App. 384, 393- 394 
(1993).

The Federal Circuit Court has held that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence, but must provide reasons and bases for rejecting 
critical evidence, expert or otherwise.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); See also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board is obligated 
to consider hearing testimony, in evaluating such testimony 
it may consider such factors as self-interest.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

Analysis

Although the details of the veteran's claimed stressor, 
sexual assault in service, could not be directly verified, 
the veteran has a diagnosis of PTSD based on that event.  The 
veteran showed evidence of behavior changes such as being 
absent without leave as well as his once a week visits to a 
psychiatrist.  There is also evidence by medical experts 
concerning the veteran's sexual abuse in service.  See M-21, 
Part III; 38 C.F.R. § 3.304(f).  In addition, although the 
veteran is presumed to have entered active duty in sound 
condition, 38 U.S.C.A. § 1111, the medical evidence dated 
prior to service showing treatment for a psychiatric 
disability clearly establishes that his psychiatric condition 
existed prior to service.  This evidence, along with the 
veteran's disciplinary problems in service and the notation 
that he was seeing a psychiatrist about once a week for about 
6 to 8 months because of "family, drinking, and social 
problems just prior to the veteran's separation from his very 
brief period of service as unsuitable for service due to a 
character disorder, is clear and unmistakable evidence of a 
preexisting condition, which is sufficient to rebut the 
presumption of soundness.  The evidence establishes that the 
veteran was treated for neurological impairment since 
childhood and up until he joined the Navy in 1972.  
Therefore, the Board concludes that the record shows by clear 
and unmistakable evidence that the veteran's psychiatric 
disability, to include PTSD, existed prior to service.  See 
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the 
question becomes whether the veteran's preexisting 
psychiatric disability was aggravated by service.

Although the veteran was seeing a psychiatrist once a week 
for about 6 to 8 months because of "family, drinking, and 
social problems, the veteran was diagnosed with a personality 
disorder in service and not a psychiatric disability.  The 
veteran's acting out behavior was demonstrated in military 
service in the form of disciplinary actions and his 
unsuitability for service discharge.  In addition, in a June 
1973 VA examination, the examiner noted that the veteran was 
somewhat anxious and often distant.  The VA hospitalized the 
veteran in May 1974 with a diagnosis of anxiety neurosis.  
The veteran's hospitalizations and treatment for his 
psychiatric disability continued since 1974.  The July 2002 
VA psychiatrist indicated that the veteran was clearly 
sexually abused prior to the military, however the veteran 
appeared to have had exacerbations of symptoms related to 
further sexual trauma in the military.  It was noted that the 
veteran did not appear to suffer from PTSD until after he was 
sexually abused in the military.  However, the examiner 
indicated, that this veteran would have been quite 
psychiatrically ill with or without the experiences in the 
Navy.  However, the veteran's current focus of treatment with 
his individual therapist was the military sexual trauma

Granting the veteran the benefit of the doubt, as is required 
under the provisions of 38 U.S.C.A. § 5107(b), the evidence 
is sufficient to establish the occurrence of the claimed 
stressor and that the veteran's psychiatric disability to 
include PTSD was aggravated by service.  As all the elements 
required under 38 C.F.R. § 3.304(f) have been established, 
the grant of service connection for a psychiatric disability 
to include PTSD is warranted.


ORDER

Entitlement to service connection for a psychiatric 
disability to include PTSD is granted. 



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

